                                                                             Mark R. Natale
                                                                             mnatale@malamutlaw.com
                                                                             Phone: 856.424.1808
                                                                             Fax: 856.424.2032


The Honorable Eduardo C. Robreno                                                      Member of the NJ Bar
United States Courthouse
601 Market Street
Philadelphia PA 19106
Via CMECF

RE: Solotruk v. Road Scholar
   2:21-cv-00382-ER

Dear Judge Robreno,

      I represent the Plaintiff in the above referenced matter. Currently before the court is
Defendant’s Second Motion to Dismiss. Please accept this letter in lieu of a more formal response to
Defendant’s Motion.

        In response to Defendant’s Motion, Plaintiff has filed a Second Amended Complaint. While
Plaintiff’s position remains that his original complaint and first amended complaint were adequately
pled, Plaintiff’s Second Amended Complaint goes directly to the issues raised in Defendant’s Motion.

        First, Plaintiff addresses the issue of whether he was disabled under the Americans with
Disabilities Act. Plaintiff’s Second Amended Complaint further elaborates on how and why the
photophobia interferes with his vision. This easily surpasses the low threshold required to show that
Plaintiff is disabled at the pleading stage. As the EEOC guidance and regulations state, whether a
medical issue “substantially limits” a major life activity should not “demand extensive analysis”. See 29
C.F.R. 1630.2(j)(1)(iii)-(iv). The standard is how a disabled Plaintiff can “perform a major life activity as
compared to most people in the general population.” See 29 C.F.R. 1630.2(j)(1)(ii). Plaintiff has now
repeatedly satisfied that low burden, including in the Second Amended Complaint, which outlines how
the photophobia interferes with Plaintiff’s vision, leaving him with vision difficulties not experienced by
most people in the general population.

        Second, Plaintiff addresses the issue of whether he was qualified to do the job. A qualified
individual is one “who with or without reasonable accommodation, can perform the essential functions
of the employment position that such individual holds or desires.” See 42 U.S.C. 12111(8). The EEOC
guidance, adopted by the Third Circuit, adopts a two-pronged approach. See Diane v. Poco Medical
Center, 142 F.3d 138, 145-146 (3d Cir. 1998). First, the court must determine whether the individual
satisfies the requisite skills, experience, education, and job-related requirements of the position. Id.
Second, the court must determine whether the individual can do the essential functions of the job,

                   Cherry Hill Office                   Hoboken Office
                   457 Haddonfield Road, Suite 500      221 River Street, 9th Floor
                   Cherry Hill, New Jersey 08002        Hoboken, New Jersey 07030

               ph 856 424 1808 | fx 856 424 2032 | fx (gov) 856 486 5966 | MalamutLaw.com
with or without a reasonable accommodation. Id. Here, Plaintiff has clearly pled that he has all of the
requisite experience, skill, and education for the position. Plaintiff has also adequately pled that he can
do all of the essential functions of the job, with a reasonable accommodation of a schedule
modification. Plaintiff has pled in detail how this schedule modification was reasonable, and there was
plenty of work for him to do even if he was not driving nights. As such, both prongs are met.

       For the reasons stated above, Plaintiff respectfully requests Defendant’s Motion to Dismiss be
denied. Plaintiff also respectfully requests Oral Argument.

                                                     Respectfully Submitted,
                                                     Mark R. Natale, Esq.
